DETAILED ACTION
This office action is in response to the communication received on 09/17/2021 concerning application no. 16/248,246 filed on 01/15/2019.
Claims 1-5, 7-16, and 18-19 are pending.
Case has been transferred to Examiner Virk.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 is indefinite for the following reasons:
Line 29, recites “a plurality of active degrees of freedom”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “plurality of active degrees of freedom” is the same as the “plurality of active degrees of freedom” established in line 7 or is a separate and distinct feature.
For purposes of examination, the Office is considering the degrees of freedom to be the same.
Lines 40-42, recite “a second active degree of freedom defined by axially translating the therapeutic applicator along the longitudinal axis of the applicator”. This claim element is indefinite. It is unclear if the degree of freedom is movement along the axial direction or the longitudinal direction.
For purposes of examination, the Office is considering the movement to be along the longitudinal direction.
Lines 29-30, recites “a respective plurality of rotary electric motors in said EMI shielding”. This claim element is indefinite. It would be unclear to one with ordinary skill 
For purposes of examination, the Office is considering the motors to be the same.

Claim 5 is indefinite for the following reasons:
Lines 1-2, recites "the lead screw of the second rotary electric motor". This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “lead screw of the second rotary electric motor” is the same as the lead screw that is driven by the second rotary electric motor established in claim or is a separate and distinct feature. 
For purposes of examination, the Office is considering the lead screws to be different from one another.
Lines 1-2 recites the limitation "the lead screw of the second rotary electric motor". There is insufficient antecedent basis for this limitation in the claim under the interpretation that the lead screws are different.
Lines 1-3, recite “the lead screw of the second…axial insertion and retraction”. If the lead screws are to be interpreted to be the same, the claim is indefinite. Claim 1, established that that motion induced by the second electric motor happens along the longitudinal axis. This conflicts with the axial insertion and retraction.

Claim 18 is indefinite for the following reasons:
Line 10, recite “the second degree of freedom”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “second degree of freedom” is the same as the “passive second degree of freedom” or “active second degree of freedom” established in 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the second degree of freedom to be separate and distinct.
Line 10 recites the limitation "the second degree of freedom ". There is insufficient antecedent basis for this limitation in the claim.

Claim 19 is indefinite for the following reasons:
Lines 1-2, recite “the first degree of freedom”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “second degree of freedom” is the same as the “passive first degree of freedom” or “active first degree of freedom” established in 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the first degree of freedom to be separate and distinct.
Lines 1-2 recites the limitation "the first degree of freedom ". There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (PGPUB No. US 2011/0237930) in view of Tsekos (PGPUB No. US 2014/0058406) further in view of Jeong (KR 20180003503).

Regarding claim 1, Donaldson teaches an applicator positioning system for positioning a therapeutic applicator with respect to a target volume (Paragraph 0024 teaches the treatment of volumes in a patient), comprising: 
a passive positioning assembly operated by a plurality of manual adjustors to control a corresponding plurality of passive degrees of freedom of said passive positioning assembly (Paragraph 0041 teaches positioning knobs 630 of the mechanical positioning apparatus 610 allow for the needed degrees of freedom to position and set the angle of the treatment applicator); 
an active positioning assembly operated by a plurality of rotary electric motors to control a corresponding plurality of active degrees of freedom of said active positioning assembly (Paragraph 0015 teaches the ultrasound thermal therapy device may be externally controlled so that a therapeutic ultrasound array may be rotated about an axis within a diseased region of a patient. Paragraph 0044 teaches that the therapy system is also able to be translated); and 
wherein the passive positioning assembly is configured to support and set the active positioning assembly into an initial position with respect to a base of said system in said plurality of passive degrees of freedom (Paragraph 0029 teaches the motor 20 including a housing 200 and pair of opposing piezo drivers which provide prime movement force to cause a desired rotation within motor. Paragraph 0032 teaches a MRI-compatible motor system that includes a housing 300, which may be constructed of a nonferrous material. Paragraph 0001 teaches that the positioning can occur before, during, or after treatment. See Figs. 2-3), including: 
a first passive degree of freedom defined by a first translational adjustment unit slidably positioning the active positioning assembly at an initial forward-backward position with respect to the base, then securable in said initial forward-backward position (Paragraph 0041 teaches the applicator may be moved towards or away from the patient. Claim 15 teaches of translators comprising manually-operated positioners that allow moving the thermal therapy applicator in respective translational degrees of freedom. Paragraph 0001 teaches that the positioning can occur before, during, or after treatment);
a second passive degree of freedom defined by a second translational adjustment unit slidably positioning the active positioning assembly at an initial vertical position with respect to the base, then securable in said initial vertical position (Paragraph 0041 teaches the applicator may be moved up and down to a determined height. Claim 14 teaches translators comprising manually-operated positioners that allow moving the thermal therapy applicator in respective translational degrees of freedom. Paragraph 0001 teaches that the positioning can occur before, during, or after treatment); and 
a third passive degree of freedom defined by a tilt adjustment unit angularly tilting said active positioning assembly at an initial elevation angle of tilt with respect to said base, then Paragraph 0041 teaches positioning knobs 630 allowing for the needed degrees of freedom to position and set the angle of the treatment applicator. The applicator may be moved towards or away from the patient, and may be moved up and down to a determined height, etc. See Fig. 6); and 
wherein the active positioning assembly is configured to support and set the therapeutic applicator in a plurality of active degrees of freedom using a respective plurality of rotary electric motors disposed in said chamber (Paragraph 0041 teaches  the positioners 630 may be adapted to be electro-mechanically and machine driven if needed. Abstract teaches that the design is able to avoid or minimize interference between the drive components of the apparatus and MRI system), 
a first active degree of freedom defined by an angle of rotation of said therapeutic applicator about a longitudinal axis thereof, the longitudinal axis defined by the initial elevation angle of the active positioning assembly, said first active degree of freedom controlled by a first rotary electric motor within said EMI-shielding chamber, the first rotary electric motor coupled to a rotating shaft that causes rotation of said therapeutic applicator about its longitudinal axis within the target volume (Paragraph 0008 teaches a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said applicator. Paragraph 0029 teaches a pair of opposing piezo drives which provide prime movement force to cause a desired rotation within motor. Claim 1 teaches a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said applicator); and 
a second active degree of freedom defined by axially translating the therapeutic applicator along the longitudinal axis of the applicator (Paragraph 0008 teaches a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said motor).

an electromagnetic-interference (EMI)-shielding chamber disposed at a proximal end of the applicator positioning system, the EMI-shielding chamber containing said plurality of rotary electric motors, wherein a distal end of the applicator positioning system is configured to be placed closer to the target volume than the proximal end of the applicator positioning system; 
said second active degree of freedom controlled by a second rotary electric motor within said chamber, the second rotary electric motor coupled to and driving a lead screw that rotates and moves said therapeutic applicator along the longitudinal axis of the applicator for insertion and retraction of the therapeutic applicator into and out of the target volume, respectively.
In an analogous imaging field of endeavor, regarding the medical treatment of a patient with a positioning system, Tsekos teaches a system, an electromagnetic-interference (EMI)-shielding chamber disposed at a proximal end of the applicator positioning system, the EMI-shielding chamber containing said plurality of rotary electric motors, wherein a distal end of the applicator positioning system is configured to be placed closer to the target volume than the proximal end of the applicator positioning system  (Paragraph 0154 teaches that the motors are able to actuate movement. Paragraph 0155 teaches that the electrical motors can be provided appropriate electromagnetic shielding to eliminate electromagnetic interference. Paragraph 0156 teaches that the motors can have embedded processors and allow for rotation. Paragraph 0148 teaches that the actuation and computer controlled motorization occurs in the proximal end. Paragraph 0106 teaches the distal end enters the body).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Donaldson with Tsekos’s teaching of an electromagnetic shielding for motors. This shielding can be incorporated into the motors of Donaldson. This modified apparatus would allow for in situ, real time image-guided diagnosis, surgeries and minimally invasive medical interventions (Paragraph 0004 of Tsekos). Furthermore, the system allows for use in an MRI system and is protected from the magnetic field (Paragraphs 0012 and 0155 of Tsekos).

said second active degree of freedom controlled by a second rotary electric motor within said chamber, the second rotary electric motor coupled to and driving a lead screw that rotates and moves said therapeutic applicator along the longitudinal axis of the applicator for insertion and retraction of the therapeutic applicator into and out of the target volume, respectively.
In an analogous imaging field of endeavor, regarding the medical treatment of a patient with a positioning system, Jeong teaches a system, comprising:
said second active degree of freedom controlled by a second rotary electric motor within said chamber, the second rotary electric motor coupled to and driving a lead screw that rotates and moves said therapeutic applicator along the longitudinal axis of the applicator for insertion and retraction of the therapeutic applicator into and out of the target volume, respectively (Paragraph 0049 teaches the first guide rod 124 guide the linear movement of the first slider 123 and prevents the first slider 123 from rotating due to the rotation of the first lead screw 122, so that the slider can be linearly moved up and downward in accordance with the rotation direction of the first lead screw 122. The rotating motor 121 is able to provide rotation that manipulates the lead screws).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson and Tsekos with Jeong’s teaching of a rotary motor that controls the driving of a lead screw. This modified apparatus would allow for easy and secure driving operations while enhancing the assembly operations convenience (Abstract of Jeong). Furthermore, the treatment performance has been enhanced (Paragraph 0019 of Jeong).

Regarding claim 2, modified Donaldson teaches the system in claim 1, as discussed above. 
Donaldson further teaches a system, wherein the passive positioning assembly is mechanically operated (Paragraph 0041 teaches that the positioning apparatus is mechanically and uses positioning knobs 630 allow for the needed degrees of freedom to position and set the angle of the treatment applicator. The positioners 630 may be adapted to be electro-mechanical and machine driven if needed, or may be manually set by an operator. See Fig. 6)

Regarding claim 3, modified Donaldson teaches the system in claim 1, as discussed above. 
Donaldson further teaches a system, wherein the base is configured and arranged to mechanically mate to a patient support table (Paragraph 0041 teaches that the mechanical positioning apparatus 610 is supported on a rigid support plate or platform 620 that in turn may be fixed to a treatment gurney, platform, or table near the patient. See Fig. 6. Claim 2 teaches the platform being mechanically fixed with respect to a platform on which said patient is disposed).

Regarding claim 4, modified Donaldson teaches the system in claim 1, as discussed above. 
Donaldson further teaches a system, wherein the rotating shaft of the first rotary electric motor turns a gear that engages a corresponding gear on the therapeutic applicator to cause the rotation of the therapeutic applicator (Paragraph 0043 teaches gears 730 couple to gears from the motor shaft to rotate the elongated member 700 of the treatment applicator about its axis, which may be substantially parallel to the rotating axis of the motor. See Fig. 7. Claim 7 teaches a geared collar that engages a corresponding gear so as to allow rotational movement of said thermal therapy apparatus within said collar).

Regarding claim 8, modified Donaldson teaches the system in claim 1, as discussed above. 
However, Donaldson is silent regarding a system, each of said rotary electric motors comprising an electrically driven motor receiving respective electrical power signals and is respectively controlled by a processor- based motor controller circuit within said EMI-shielding chamber.
In an analogous imaging field of endeavor, regarding the medical treatment of a patient with a positioning system, Tsekos teaches a system, each of said rotary electric motors comprising an electrically driven motor receiving respective electrical power signals and is respectively controlled by a processor- Paragraph 0154 teaches that the motors are able to actuate movement. Paragraph 0155 teaches that the electrical motors can be provided appropriate electromagnetic shielding to eliminate electromagnetic interference. Paragraph 0156 teaches that the motors can have embedded processors and allow for rotation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Donaldson with Tsekos’s teaching of a processor within electromagnetic shielding. This modified apparatus would allow for in situ, real time image-guided diagnosis, surgeries and minimally invasive medical interventions (Paragraph 0004 of Tsekos). Furthermore, the system allows for use in an MRI system and is protected from the magnetic field (Paragraphs 0012 and 0155 of Tsekos).

Regarding claim 13, Donaldson teaches an applicator positioning system for positioning a therapeutic applicator with respect to a patient support platform (Paragraph 0001 teaches of an ultrasound therapy system specifically the bearings, motors and actuator positioning and rotation of said therapy systems before, during, and after the treatment of the patient), the positioning system comprising: 
a first positioning assembly mountable to said support platform (Paragraph 0041 teaches the placement of the applicator on the platform 620. See Fig. 6); 
a second positioning assembly mountable to the first positioning assembly (Fig. 6 shows mechanical positioning apparatus);
wherein the first positioning assembly is equipped with: 
a superior-inferior translational stage that positions the system at an initial horizontal position along an axis running in a superior-inferior direction with respect to said support platform (Paragraph 0041 teaches that the applicator may be moved towards or away from the patient, and may be moved up and down to a determined height); 
Paragraph 0041 teaches that the applicator may be moved towards or away from the patient, and may be moved up and down to a determined height); and 
an elevation angle tilt stage that provides an initial elevation angle of tilt to said second positioning assembly and said applicator (Paragraph 0041 teaches positioning knobs 630 allowing for the needed degrees of freedom to position and set the angle of the treatment applicator. The applicator may be moved towards or away from the patient, and may be moved up and down to a determined height, etc.); and wherein the second positioning assembly is equipped with: 
a motorized and computer-controlled translational stage that positions the applicator along an axial location defined by an axis of said applicator (Paragraph 0008 teaches of a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said motor); and
a motorized and computer-controlled rotational stage that positions the applicator at an angle of rotation about its axis so as to provide rotational control of said applicator, said motorized rotational stage including a second rotary electric motor coupled to a shaft rotating therewith to affect said angular control (Paragraph 0008 teaches a motor that provides a rotational drive capability to rotate said thermal therapy applicator about an axis of said applicator so as to orient said ultrasound energy source of said thermal therapy applicator about said axis of said motor. Paragraph 0018 teaches of a master computer or other processing device having a processor, memory, and coupled to some input/output apparatus & the master computer 100 may include a display and may support a use interface to facilitate control of and observation of the thermal therapy treatment process). 
However, Donaldson is silent regarding a system,

control of a linear insertion-and-retraction movement of said applicator along its axis, said motorized translational stage including a first rotary electric motor coupled to a lead screw rotating therewith to affect said insertion and retraction; 
an electromagnetic-interference (EMI)-shielding chamber disposed at a proximal end of the applicator positioning system, the EMI-shielding chamber containing said first and second rotary electric motors, and wherein a distal end of the applicator positioning system is configured to be placed closer to a target volume than the proximal end of the applicator positioning system.
In an analogous imaging field of endeavor, regarding the medical treatment of a patient with a positioning system, Tsekos teaches a system,
an electromagnetic-interference (EMI)-shielding chamber disposed at a proximal end of the applicator positioning system, the EMI-shielding chamber containing said first and second rotary electric motors, and wherein a distal end of the applicator positioning system is configured to be placed closer to a target volume than the proximal end of the applicator positioning system (Paragraph 0154 teaches that the motors are able to actuate movement. Paragraph 0155 teaches that the electrical motors can be provided appropriate electromagnetic shielding to eliminate electromagnetic interference. Paragraph 0156 teaches that the motors can have embedded processors and allow for rotation. Paragraph 0148 teaches that the actuation and computer controlled motorization occurs in the proximal end. Paragraph 0106 teaches the distal end enters the body).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Donaldson with Tsekos’s teaching of an electromagnetic shielding for motors. This shielding can be incorporated into the motors of Donaldson. This modified apparatus would allow for in situ, real time image-guided diagnosis, surgeries and minimally invasive medical interventions (Paragraph 0004 of Tsekos). Furthermore, the system allows for use in an MRI system and is protected from the magnetic field (Paragraphs 0012 and 0155 of Tsekos). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 
However, Tsekos is silent regarding a system, comprising:
control of a linear insertion-and-retraction movement of said applicator along its axis, said motorized translational stage including a first rotary electric motor coupled to a lead screw rotating therewith to affect said insertion and retraction.
In an analogous imaging field of endeavor, regarding the medical treatment of a patient with a positioning system, Jeong teaches a system, comprising:
control of a linear insertion-and-retraction movement of said applicator along its axis, said motorized translational stage including a first rotary electric motor coupled to a lead screw rotating therewith to affect said insertion and retraction (Paragraph 0134 teaches that when the rotation motor 121 rotates a first lead screw 122 via the coupler 112 is rotated, the first slider 123 is fastened to the first lead screw 122 of the actuator 120 the first driving shaft 125 is connected to the first slider 123 as it moves downward along the first lead screw is moved downward).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson and Tsekos with Jeong’s teaching of a rotary motor that controls the driving of a lead screw. This modified apparatus would allow for easy and secure driving operations while enhancing the assembly operations convenience (Abstract of Jeong). Furthermore, the treatment performance has been enhanced (Paragraph 0019 of Jeong).

Regarding claim 14, modified Donaldson teaches the system in claim 13, as discussed above. 
Donaldson further teaches a system, further comprising an electrically-powered therapy treatment transducer apparatus proximal to a superior end of said applicator (Paragraph 0042 teaches the MRI compatible motor system 640 is on one end of the therapy system 60. See Fig. 6 which shows that the motor system 640 is on the proximal end. Claim 16 teaches an energy source disposed proximal to a first end of an elongated thermal therapy applicator).

Regarding claim 15, modified Donaldson teaches the system in claim 14, as discussed above. 
Donaldson further teaches a system, wherein said first positioning assembly is configured and arranged to provide any of said initial positionings prior to powering on the thermal therapy treatment transducer apparatus (Paragraphs 0029-0031 teach that a pair of piezo drivers are able to provide prime movement force to cause a desired rotation within motor and that the balancing may be accomplished while the motor is turning, fixing one driver then adjusting the other. Paragraph 0031 teaches that the system may be tuned before use so that the piezo drivers of the motor are optimally located and disposed. Paragraph 0001 teaches that the positioning can be done before treatment).

Regarding claim 16, modified Donaldson teaches the system in claim 14, as discussed above. 
Donaldson further teaches a system, wherein said second positioning assembly is configured and arranged to provide any of said linear and rotational motorized positionings during powering of the thermal therapy treatment transducer apparatus (Paragraphs 0029-0031 teaches that a pair of opposing piezo drives which provide prime movement force to cause a desired rotation within motor and that the balancing may be accomplished while the motor is turning, fixing one driver then adjusting the other. Paragraph 0001 teaches that the positioning can be done during and after treatment).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (PGPUB No. US 2011/0237930) in view of Tsekos (PGPUB No. US 2014/0058406) further in view of Jeong (KR 20180003503) further in view of Salcudean et al., ("A Robotic Needle Guide for Prostate Brachytherapy", May 19-23 2008, 2008 IEEE International Conference on Robotics and Automation, pages 2975-2981).

Regarding claim 5, modified Donaldson teaches the system in claim 1, as discussed above. 
However, the combination of Donaldson, Tsekos, and Jeong is silent regarding a system, wherein the lead screw of the second rotary electric motor engages a threaded hollow body coupled to the therapeutic applicator to cause the axial insertion and retraction of the therapeutic applicator.
In an analogous imaging field of endeavor, regarding the medical treatment of a patient with a positioning system, Salcudean teaches a system, wherein the lead screw of the second rotary electric motor engages a threaded hollow body coupled to the therapeutic applicator to cause the axial insertion and retraction of the therapeutic applicator (Paragraphs 2-3 of “Robot Design and Characteristics” section teach that axial translation is performed with A15 Unislide linear lead-screw drives. This drives are driven by 22 mm servo motor and geared to spur gears that are holding Th end of the lead screw. See Fig. 2 which shows the spur gear is attached to the Brachyguide robot).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson, Tsekos, and Jeong with Salcudean’s teaching of a lead screw to facilitate axial motion. This modified apparatus would allow for manual control of each of the motor axes for fine positioning and a quick-release mechanism for gross translation of the needle guide (Abstract of Salcudean). Furthermore, the system allows for a simple and decoupled design (Paragraph 1 of “Robot Design and Characteristics” section of Salcudean).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (PGPUB No. US 2011/0237930) in view of Tsekos (PGPUB No. US 2014/0058406) further in view of Jeong (KR 20180003503) further in view of Ruiz Morales (PGPUB No. US 2009/0024142).

Regarding claim 7, modified Donaldson teaches the system in claim 1, as discussed above. 

In an analogous imaging field of endeavor, regarding the medical treatment of a patient with a positioning system, Ruiz Morales teaches a system, wherein the EMI-shielding chamber includes a grounded conducting layer surrounding said motors so as to reduce radio frequency interactions between said motors and an environment in which said system is operated (Paragraph 0098 teaches that the external parts of the manipulator 14 are electrically grounded and the internal parts are shielded against EMI reception and emission. Paragraph 0087 teaches that the motors are present in the arm 26 that is part of the manipulator 14).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the combination of Donaldson, Tsekos, and Jeong with Ruiz Morales’s teaching of electromagnetically shielding and grounding motors. This modified apparatus would allow for the performance of minimally invasive medical procedures (Paragraph 0001 of Ruiz Morales). Furthermore, the system results in shorter patient recovery time, less discomfort and deleterious side effects, and lower costs of the hospital stay (Paragraph 0002 of Ruiz Morales).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (PGPUB No. US 2011/0237930) in view of Tsekos (PGPUB No. US 2014/0058406) further in view of Jeong (KR 20180003503) further in view of Ogawa et al. (PGPUB No. US 2018/0360551).

Regarding claim 9, modified Donaldson teaches the system in claim 1, as discussed above. 
However, the combination of Donaldson, Tsekos, and Jeong is silent regarding a system, further comprising an optical sensor configured and arranged to detect a rotational state of said therapeutic applicator about its longitudinal axis.
Paragraph 0090 teaches that the tube 6 can have an optical fiber sensor that is able to monitor the rotational movement in the longitudinal direction of the drive unit. Paragraph 0003 teaches that the controlled tool is used in medical treatments).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson, Tsekos, and Jeong with Ogawa’s teaching of monitoring rotation with an optical sensor. This modified apparatus would allow for a user to manipulate the system with high accuracy (Paragraph 0114 of Ogawa). Furthermore, the system’s shape is easily monitored and estimated (Paragraphs 0110-0111 of Ogawa).

Regarding claim 10, modified Donaldson teaches the system in claim 9, as discussed above. 
However, the combination of Donaldson, Tsekos, and Jeong is silent regarding a system, said optical sensor coupled to one or more fiber optic conduits carrying an optical signal to and/or from said optical sensor.
In an analogous imaging field of endeavor, regarding the control of a positioning system, Ogawa teaches a system, said optical sensor coupled to one or more fiber optic conduits carrying an optical signal to and/or from said optical sensor (paragraph 0090 teaches that the tube 6 can have an optical fiber sensor that is able to monitor the rotational movement in the longitudinal direction of the drive unit).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson, Tsekos, and Jeong with Ogawa’s teaching of an optical fiber sensor. This modified apparatus would allow for a user to manipulate the system with high accuracy (Paragraph 0114 of Ogawa). Furthermore, the system’s shape is easily monitored and estimated (Paragraphs 0110-0111 of Ogawa).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (PGPUB No. US 2011/0237930) in view of Tsekos (PGPUB No. US 2014/0058406) further in view of Jeong (KR 20180003503) further in view of Ogawa et al. (PGPUB No. US 2018/0360551) further in view of Mihailescu et al. (PGPUB No. US 2013/0237811).

Regarding claim 11, modified Donaldson teaches the system in claim 9, as discussed above. 
However, the combination of Donaldson, Tsekos, Jeong, and Ogawa is silent regarding a system, said optical sensor comprising a LED emitter and receiver configured and arranged to emit light towards an optical marker in said applicator and to receive a portion of said emitted light from said optical marker.
In an analogous imaging field of endeavor, regarding the monitoring of a system, Mihailescu teaches a system, said optical sensor comprising a LED emitter and receiver configured and arranged to emit light towards an optical marker in said applicator and to receive a portion of said emitted light from said optical marker (Paragraphs 0007-0008 teaches that an optical marker can be used to track the instrument that is used. Paragraph 0011 teaches that medical instruments are tracked. Paragraph 0081 teaches that the receiver is able to work with an LED emitter to analyze the time of flight of the light. This is used to determine translational and rotational information of the tracked instrument).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson, Tsekos, Jeong, and Ogawa with Mihailescu’s teaching of tracking optical markers with a LED emitter and receiver. This modified apparatus would allow for user have a direct and continuous line of sight with a camera system (Paragraph 0008 of Mihailescu). Furthermore, the system is able to provide accurate and precise tracking for a better cost (Paragraph 011 of Mihailescu).

Regarding claim 12, modified Donaldson teaches the system in claim 9, as discussed above. 

In an analogous imaging field of endeavor, regarding the monitoring of a system, Mihailescu teaches a system, said optical sensor configured and arranged to detect a reference home position of said applicator (Paragraph 0081 teaches that the range data that determines the translation and rotation is done in accordance to a coordinate system with respect to the medical instrument, investigated objects, and the adjacent environment).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson, Tsekos, Jeong, and Ogawa with Mihailescu’s teaching of a reference home position. This modified apparatus would allow for user have a direct and continuous line of sight with a camera system (Paragraph 0008 of Mihailescu). Furthermore, the system is able to provide accurate and precise tracking for a better cost (Paragraph 011 of Mihailescu).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (PGPUB No. US 2011/0237930) in view of Tsekos (PGPUB No. US 2014/0058406) further in view of Jeong (KR 20180003503) further in view of Su et al., ("Piezoelectrically Actuated Robotic System for MRI-Guided Prostate Percutaneous Therapy", August 2015, IEEE Transactions on Mechatronics, Vol. 20, No. 4, pages 1920-1932).

Regarding claim 18, modified Donaldson teaches the system in claim 1, as discussed above. 
	However, the combination of Donaldson, Tsekos, and Jeong is silent regarding, further comprising a therapeutic applicator support body having first and second bodies that are slidably connected, the first body at the distal end of the applicator positioning system, the second body disposed at the proximal end of the applicator positioning system, the first body including a clamp that mechanically couples a distal portion of the therapeutic applicator to the first body such that a treatment end of the therapeutic applicator is disposed closer to the target volume than a proximal end of the 
	In an analogous imaging field of endeavor, regarding the control of a positioning system, Su teaches a system, further comprising a therapeutic applicator support body having first (Needle Driver module) and second bodies (3-DOF Cartesian positioning module) that are slidably connected (Paragraph 1 of the “Needle Driver Mechanism” section teaches that the needle driver module drives in an insertion motion), the first body at the distal end of the applicator positioning system, the second body disposed at the proximal end of the applicator positioning system (Needle is shown on the distal end in Fig. 4 and the 3-DOF Cartesian positioning module is on the proximal end), the first body including a clamp that mechanically couples a distal portion of the therapeutic applicator to the first body such that a treatment end of the therapeutic applicator is disposed closer to the target volume than a proximal end of the therapeutic applicator (Paragraph 2 of the “Needle Driver Mechanism” section teaches that the collet clamping device couples the needle to the needle guide), wherein: in the second degree of freedom, the lead screw extends from the second rotary electric motor to the first body to slide the first body away from or towards the second body to move said therapeutic applicator along the longitudinal axis of the applicator (Paragraph 1 of the “Cartesian Motion Module” section teaches that the lead screw facilitates vertical movement and is shown to connect with the flexible motor coupler that is further connected to the motor. This movement extends the needle driver module away from the Cartesian positioning module).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson, Tsekos, and Jeong with Su’s teaching of slideable bodies with a clamp and lead screw. This modified apparatus would allow for an MRI-compatible tool guidance system (Abstract of Su). Furthermore, the modified apparatus has increased structural rigidity, mechanical reliability, and ease of assembly (“Mechanism Design” section of Su).


However, the combination of Donaldson, Tsekos, and Jeong is silent regarding, wherein in the first degree of freedom, the rotating shaft extends from the first rotary electric motor to the first body to rotate said therapeutic applicator about its longitudinal axis.
In an analogous imaging field of endeavor, regarding the control of a positioning system, Su teaches a system, wherein in the first degree of freedom, the rotating shaft extends from the first rotary electric motor to the first body to rotate said therapeutic applicator about its longitudinal axis (Fig. 3 shows the annular rotation motor connected to the needle. Paragraph 2 of “Needle Driver Module” section teaches that the motor allows for rotary motion of the needle).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Donaldson, Tsekos, and Jeong with Su’s teaching of slideable bodies with a clamp and lead screw. This modified apparatus would allow for an MRI-compatible tool guidance system (Abstract of Su). Furthermore, the modified apparatus has increased structural rigidity, mechanical reliability, and ease of assembly (“Mechanism Design” section of Su).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793